Name: Commission Regulation (EEC) No 1397/88 of 24 May 1988 closing two invitations to tender on the supply of common wheat flour to the World Food Programme (WFP) as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  foodstuff;  United Nations
 Date Published: nan

 Official Journal of the European Communities No L 129/525. 5 . 88 COMMISSION REGULATION (EEC) No 1397/88 of 24 May 1988 closing two invitations to tender on the supply of common wheat flour to the World Food Programme (WFP) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2) and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Annex I to Regulation (EEC) No 1206/88 (3), the Commission issued an invitation to tender for the supply of 25 200 tonnes of common wheat flour to the WFP as food aid ; whereas the conditions of the supply should be reviewed and the invitation to tender in question should consequently be closed, HAS ADOPTED THIS REGULATION : Article 1 For lots IV and V of Annex I to Regulation (EEC) No 1206/88 the tender is closed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . 3 OJ No L 115, 3 . 5 . 1988 , p . 24.